Title: John Adams to Abigail Adams, 22 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 22 1777. 4 O Clock in the Morning
     
     After a Series of the souerest, and harshest Weather that ever I felt in this Climate, We are at last, blessed with a bright Sun and a soft Air. The Weather here has been like our old Easterly Winds to me, and southerly Winds to you.
     The Charms of the Morning at this Hour, are irresistable. The Streakes of Glory dawning in the East: the freshness and Purity in the Air, the bright blue of the sky, the sweet Warblings of a great Variety of Birds intermingling with the martial Clarions of an hundred Cocks now within my Hearing, all conspire to chear the Spirits.
     This kind of puerile Description is a very pretty Employment for an old Fellow whose Brow is furrowed with the Cares of Politicks and War.
     I shall be on Horseback in a few Minutes, and then I shall enjoy the Morning, in more Perfection.
     I spent last Evening at the War-Office, with General Arnold. . . . He has been basely slandered and libelled. The Regulars say, “he fought like Julius Caesar.”
     I am wearied to Death with the Wrangles between military officers, high and low. They Quarrell like Cats and Dogs. They worry one another like Mastiffs. Scrambling for Rank and Pay like Apes for Nutts.
     I believe there is no one Principle, which predominates in human Nature so much in every stage of Life, from the Cradle to the Grave, in Males and females, old and young, black and white, rich and poor, high and low, as this Passion for Superiority. . . . Every human Being compares itself in its own Imagination, with every other round about it, and will find some Superiority over every other real or imaginary, or it will die of Grief and Vexation. I have seen it among Boys and Girls at school, among Lads at Colledge, among Practicers at the Bar, among the Clergy in their Associations, among Clubbs of Friends, among the People in Town Meetings, among the Members of an House of Representatives, among the Grave Councillors, on the more solemn Bench of Justice, and in that awfully August Body the Congress, and on many of its Committees—and among Ladies every Where—But I never saw it operate with such Keenness, Ferocity and Fury, as among military Officers. They will go terrible Lengths, in their Emulations, their Envy and Revenge, in Consequence of it.
     So much for Philosophy.—I hope my five or six Babes are all well. My Duty to my Mother and your Father and Love to sisters and Brothers, Aunts and Uncles.
     Pray how does your Asparagus perform? &c.
     I would give Three Guineas for a Barrell of your Cyder—not one drop is to be had here for Gold. And wine is not to be had under Six or Eight Dollars a Gallon and that very bad. I would give a Guinea for a Barrell of your Beer. The small beer here is wretchedly bad. In short I can get nothing that I can drink, and I believe I shall be sick from this Cause alone. Rum at forty shillings a Gallon and bad Water, will never do, in this hot Climate in summer where Acid Liquors are necessary against Putrefaction.
    